One-minute speeches on matters of political importance
The next item is the one-minute speeches.
(HU) Thank you very much, Mr President. The Regional Development and Cohesion Funds are very important for the new Member States, since the differences between regions are very significant for them. My country, Romania, can apply for more than EUR 20 billion for regional development by 2013. One year after our accession, experience shows an improvement in drawing on funds dedicated to regional development, but we are still far from accomplishing what we want. It is crucial for the regions of Romania that they increase their ability to draw on the Funds, by using them effectively and accounting for them systematically.
Romania needs tools for this, such as, for example, an effective and increasingly decentralised system of public administration institutions, and a new division into areas of economic development, since the current regions are not fit for purpose, nor are they effective, so new regions need to be created from the bottom up according to appropriate social agreements, and which would be led by elected regional governments. The new division of Romania into areas of economic development cannot be delayed. Thank you very much.
(BG) I would like to draw your attention to some problems related to disaster and accidents at sea. These are usually discussed when they occur, and then time quickly sweeps tragedies away from memory. Accidents at sea, however, are part of the common maritime policy. We must get ready for them just like we get ready to implement a transfer.
The Bulgarian ship Vanessa was shipwrecked recently in the Sea of Azov. During the past several months there were a number of accidents in the Bay of Kerch in bad weather. Sailors died, others went missing, there were damages worth millions of euro. The Sea of Azov and the Black Sea were polluted with oil. The common maritime policy needs to provide for measures to minimize risks and establish navigation arrangements which will reduce accidents. We need a comprehensive scheme for rapid response and conduct of emergency rescue operations. We need equipment which can operate in severe weather stationed so as to enable its rapid deployment at accident sites.
(RO) Mr President, ladies and gentlemen: obesity affects more than half of the population in most Member States. What is even more worrying is that every year more than 400 000 European children become overweight. One of the issues to be addressed in combating obesity is the effective labelling of food products. Unfortunately, European food labels do not yet provide the information consumers need in order to make healthy and safe decisions.
Therefore, I welcome the European Commission's proposal to review the Directive on the labelling of foodstuffs and implicitly the establishment of a simplified labelling system, printed on the front of the packaging of foodstuffs. However, I regret that the Commission's proposal does not include a colour-coded labelling system clearly indicating the nutritional value of the product (low, medium, high). Labelling should be to the advantage of both manufacturers and consumers, and a well informed consumer will make wise dietary choices.
Mr President, with regard to the upcoming referendum in Ireland on the Reform Treaty, I would like to put into context the importance of this from an economic point of view, because the Reform Treaty, if nothing else, is about making the European Union more efficient in its decision-making capacity, which in itself will lead to greater economic success and greater growth. From an Irish perspective, last year there was EUR 2.6 billion worth of investment in Irish industry and Irish business; 9 000 new jobs were created; there were over EUR 80 billion worth of exports; over 80% of all products manufactured in Ireland were exported, mainly to the European Union markets. Average salaries in Ireland are EUR 44 000 per year, and over EUR 3 billion are taken by the Government in corporation tax. These issues - to ensure the continuing growth in economic terms, in employment terms, in economic growth and in wealth management - are what is so important. That is why we are all seeking a 'yes' vote for the referendum in Ireland.
(PT) When unemployment in Portugal has risen to one of the highest levels in the last 20 years, affecting women and young people in particular, yet another multinational is exerting pressure on workers to rescind their contracts of employment. The company concerned is Yasaki Saltano, which wishes to abandon cable production in Serzedo, Gaia. It intends to continue to transfer production to other countries, particularly in Asia and Africa, after already making drastic cuts in its labour force. This multinational employed over 6 000 workers in its factories in Ovar and Serzedo, for which it received millions of euros in Community aid. Those jobs have now been cut by more than two thirds, however.
We must therefore once again stress the need for effective measures to prevent these relocations of production, rather than mere palliatives such as the current globalisation fund for workers affected by relocations of multinationals, particularly in the automotive and automotive components sector, examples being Opel Portugal, Johnson Controls and Alcoa Fujikura, which have now closed.
(PL) Mr President, at the last session I was not allowed to speak, and I am therefore protesting today, in the European Parliament, at an infringement of human rights and an assault on the dignity of the individual.
During a flight to Buenos Aires at the invitation of the Polish American community, where we transmitted and defended universal European values together with the director of a Catholic radio station respected by millions of listeners, we were harassed by journalists from the private, commercial television network TVN, who tried to force us to give interviews, and personally insulted the clergyman and myself, a Member of the European Parliament. This psychological violence, which endangered our mental and physical wellbeing during the fourteen-hour flight, was relieved by several interventions on the part of the Lufthansa flight crew, but it continued after we landed.
I would also draw attention to the danger of supplying third parties with information about flights, seat numbers and hotel reservations, contrary to existing legislation, since it can be used by all sorts of terrorists.
(SK) Ladies and gentlemen, in their speeches in the European Parliament our Hungarian colleagues regularly attack Slovakia without any justification. The last attack consisted of lies about the abolishment of the national radio broadcasting network in Slovakia and teasing about how Slovakia should cooperate with Hungary on the normalisation of protection of Little Rye Island waters on the Danube.
We have already come to an agreement, after all, on the water regime in the entire Danube region. The last agreement consisted of a treaty concluded by Hungarian and Slovakian Government delegations in 1998 - I led the Slovakian delegation - and I remember well that this treaty accommodated the Hungarian requirements concerning this area too. The Slovakian Government has ratified this treaty and respects it, and now, finally, it needs to be ratified and respected by the Hungarian Government too.
(RO) Mr President, as rapporteur on regional cooperation in the Black Sea region, I would like to express concern for Bulgaria's agreement of 18 January 2008 to take part in and support the Russian South Stream energy project.
This project poses a dual challenge to the energy security of the European Union. First of all, a Member State's support to this project runs counter to the primary objective of diversifying the energy resources of the Union. The South Stream project would only increase the EU's dependence on a single source. Secondly, by its very existence, the South Stream project undermines the NABUCCO project, which is believed to be of strategic importance for the success of EU energy security policy.
Allow me to remind you that this agreement between Bulgaria and Russia came at a time when the European Parliament was adopting with a majority of votes the report on Black Sea cooperation.
(RO) I would have preferred my first one minute speech not to deal with a negative topic, but what happened last week on the Eastern border of the European Union should serve as a warning to us all.
On 21 and 22 January, groups of Ukrainian citizens blocked the access of cars to the Siret-Porubnoe border post, between Romania and the Ukraine, because of their discontentment with the requirement to pay for a visa for entering Romanian territory, whereas Romanian nationals no longer require a visa to go to the Ukraine as of 1 January 2008.
As a Member State, Romania must comply with European regulations concerning visas for non-EU nationals and cannot possibly grant preferential treatment to the Ukraine. This is why I believe that the Parliament and the Commission should ask for more consistent action from the Ukraine, as a means of asserting its European vocation...
(President interrupts the speaker)
Mr President, I want to draw attention to a recent report by the Environmental Protection Agency on water quality in Ireland. While we have invested significantly in upgrading waste water systems under the Water Framework Directive, we still have to achieve certain objectives with regard to water quality.
In this connection, I want to mention an issue which we have ignored and continue to ignore in Ireland: the issue of putting substantial resources into upgrading and refurbishment of septic tanks in Ireland, particularly in rural Ireland. There is far too great a tendency to blame septic tanks for the threat of pollution to Irish drinking water. But, to the extent that there is a problem, it is imperative that the Irish Government put in place a grant-aided programme to examine and, where necessary, upgrade existing septic tanks.
But perhaps there is an agenda here not to invest in upgrading septic tanks, and then to use this as a stick with which to beat the rural population. If so, this is short-sighted and totally contrary to European legislation.
(IT) Mr President, ladies and gentlemen, Neapolitan politicians are in the habit of sending their rubbish throughout Europe. Today the waste has reached the Quirinale, where the dirty Bolshevik Napolitano has given the order to provide blandishments to prolong the death-agony of his drinking friends, without a care for democracy or for the people's wish to vote for a new parliament. This, however, is all you would expect from someone who spoke in favour of the Soviet invasion of Hungary.
(PT) I would like to take this opportunity to speak in the plenary to denounce the unacceptable situation of Kader Şahin, a young Turkish Communist Party activist who has been detained by decision of the Turkish authorities since January 2007, with no grounds being given for the charges against her, or for holding her in preventive custody awaiting trial.
Kader Şahin was arrested when a press conference denouncing the repression of Turkish political prisoners in December 2000 was violently disrupted by Turkish police. Bearing in mind that another hearing on her case is scheduled for 5 February, we express our dismay at this situation and call upon the Turkish authorities to release her immediately and drop the unfounded allegations against her.
Mr President, Alexander Litvinenko testified to the Mitrokhin Commission in Italy and made to me personally the allegation that Romano Prodi was an agent of some kind of the KGB. Mario Scaramella of the Mitrokhin Commission later came to London to warn Mr Litvinenko of murder threats. Mr Litvinenko was soon murdered.
Mr Scaramella returned to Italy, where he was immediately arrested. He has been detained for the last 13 months on trumped-up charges, without trial and denied access to the outside world. Mr Scaramella has lost his income, his home, is separated from his children and his health is at risk. Mario Scaramella is a political prisoner. His continued detention is a scandal at the heart of the European Union. His only offence, if it can be so called, was to help shine a light into the rotten corners of European politics. All democrats should call for his immediate, unconditional release.
(HU) In this European Year of Intercultural Dialogue, I would like to draw your attention to an extremely discriminatory draft law by the Romanian Conservative Party which, if adopted, would penalise people who belong to ethnic minorities and who do not speak the state language of Romania with loss of their nationality. This language law is primarily aimed at the Hungarian community in their ancient homeland of Transylvania. Up to now, not a single Romanian parliamentary party has opposed it, and the National Council for Combating Discrimination has even given it the green light. At the same time, the Romanian parliament is preparing to adopt another discriminatory law, the Education Act. We will be contacting Leonard Orban, the Romanian Commissioner responsible for multilingualism in the European Commission, about these issues very soon, because we are convinced that Romania must follow the democratic practice of the European Parliament with regard to its language laws.
Mr President, I wish to raise an issue in relation to the Convention on the Adoption of Children. This was adopted by the Council of Europe in 1967. Four decades later it is out of date and needs to be replaced.
In 2002 the Council of Europe decided that it should be changed. There were proposals agreed in 2004. The text of the new convention was agreed in 2007 by the legal experts. However, it appears that one country is now having a road block and blocking it from coming before the Committee of Ministers.
I think a clear message should be sent from Parliament to the Council of Europe that this matter needs to be amended at the earliest possible date and a new convention put in place to bring it up to date with what has happened in individual countries, and also taking into account the decisions of the Court of Human Rights. I would ask that a clear message be sent to the Council of Europe.
(PL) Mr President, the cost of visas for non-EU citizens has increased following the extension of the Schengen zone. Belarusians, for example, now have to pay 12 times as much for a visa - 60 euros instead of 5 euros. That is as much as a junior doctor earns in Belarus. Sixty euros is a third of the average monthly wage. For many Belarusians it is a barrier that prevents them from obtaining visas and visiting their EU neighbours.
The Union is impeding direct contact between citizens just when it is enshrining a policy of good neighbourliness in the Treaty of Lisbon. The increase in the price of visas is thus a painful paradox. It is also a perfect present for President Lukashenko, who says Belarusians can expect nothing from Europe.
Ladies and gentlemen, this must be changed. I call for all steps to be taken to reduce the price of visas for citizens of Belarus.
Mr President, yesterday the Russian state-funded youth organisation Nashi published the list of Estonians whom they propose to declare personae non gratae in Russia. Amongst them, next to the President of the Republic of Estonia, Toomas-Hendrik Ilves, a former MEP, is my friend and colleague, Tunne Kelam, a member of the delegation to the EU-Russia Parliamentary Cooperation Committee.
Nashi, supporting the non-democratic regime of President Putin, describes Mr Kelam as a consistent Russophobe, who has been notable for his nervousness and unhealthy homespun nationalism.
All of us who know Mr Kelam well are perfectly aware that those heartless words are complete lies. In my opinion, the European Parliament should react to this insult. But, on the other hand, being an enemy of the enemies of democracy in Russia is quite a grand compliment to Mr Kelam and his efforts.
(PL) Mr President, one of the main principles valued throughout the European Union is that of non-discrimination. Many documents contain references to the need for special protection for the rights of the disabled. The social role of sport, including its role in social integration, is also appreciated. Some EU countries are now adopting legislation on social assistance for sportspeople and former sportspeople, especially former Olympic participants, in difficult material circumstances. So much the better. But it is hard to accept that disabled sportspeople should be overlooked in this connection.
(BG) For the past 20 years Bulgaria should have been a rule-of-law country but it is not. Neo-communists in our country will stop at nothing. Georgi Pirinski, the Speaker of Bulgaria's Parliament, restricts the freedom of speech by imposing prohibitions on journalists, thus preventing them from doing their job. At the same time it turns out that Mr. Pirinski is a US citizen and according to Bulgarian legislation he is anything but a Bulgarian citizen. On the other hand, one of the most notorious drug traffickers in Europe, Budimir Kujovic, has Bulgarian citizenship because he was issued a passport by the top people in the Ministry of Interior, so that he could travel across the Union freely and go about his business. The Prosecutor's Office conducted an inquiry, no one is to blame, but the passport is a fact.
At the same time, the party most strongly in opposition in our country, Ataka, is subjected to daily attacks by the powers that be. Our leader's wife, Kapka Siderova, had a miscarriage because the harassment against her got so far that charges were pressed against her in a fabricated political trial. Finally, I suggest to Mr. Pöttering that he should do something more than sit apathetically and support neo-communists in Bulgaria.
(CS) As far back as 2000 the Council of Europe expressed its wish to transform the European Union, within 10 years, into the most dynamic and competitive part of the world. Since then it has been repeatedly said that somehow we are not succeeding.
Nothing substantial has been done about the patents legislation and our entire innovation environment is lacking dynamism.
The modified Lisbon Strategy does not bring anything that is very new. Perhaps the targets it sets are slightly more modest. This is a further reason why we should try to set targets that are easier to meet. In my opinion, these include the simplification of legislation and the abolishment of unnecessary regulations in all areas where this is possible.
Curbing the high rate of European legislation is a promising method. Introducing the principle of 'discontinuity' into the workings of the European Parliament would surely be beneficial in this regard. It would be a positive step if the legislative proposals that have not been tabled could be abandoned once the parliamentary term is over.
(FR) Mr President, last week the package of legislation on climate change and energy was presented. We must welcome the spirit of the Commission proposals. These issues affect a large number of areas, in particular housing and more especially social housing. We realise that a large proportion of the housing stock in the Union will be affected by these necessary changes. The charges relating to heating, for instance, are a major expense for tenants and they need to be regulated and even reduced. The changes to social housing form part of our sustainable development policies and they call for appropriate financing in order to meet these new requirements. Until now, the Commission has concentrated financing on the new Member States, who have therefore received substantial support. The older Member States have not. National housing policies need consistent financial support to speed up changes to social housing. If the policies described are to be credible, we need to match actions to words. The Commission will have to take the necessary follow-up action and finance changes to social housing everywhere in the Union.
(DE) Mr President, I wish to place on record in this forum an incident that occurred in the chamber this afternoon. When President Pöttering was in the chair, Martin Schulz, the Socialist Group chairman, called out so loudly and clearly to me from the front row that he could be understood up here. 'Shut your trap, you idiot!' were his words. That is truly unacceptable behaviour; it is insulting as well as calumnious. I expect appropriate steps to be taken, particularly since the man in question aspires to the position currently held by Mr Pöttering. That is no way to conduct the business of a parliament. Matters were made worse by the fact that, at the same time, some Members were singled out at random because they had the courage to call for a referendum and were then threatened with absurd sanctions.
(BG) The second year of Bulgaria's membership to the European Union is about to turn fatal for many Bulgarian dairy farmers. High fodder prices, low farm-gate purchase prices for milk and the shortage of funds for feeding the animals during the winter months, and the lack of a targeted government policy in stockbreeding are factors that could lead to liquidation of the livestock and to bankruptcy for many Bulgarian farmers. Today, when reforming the common agricultural policy is a particularly important topic for the European Union, we should take into account the current condition of the agrarian sector in the new Member States as well. We cannot neglect the difficulties faced by farmers in the newly acceded countries which result from adaptations to meet European standards. Bulgarian farmers, like their European colleagues, expect wise decisions for the future of the agri-business in the Community.
(ET) Ladies and gentlemen, the harassment of the Director of the St Petersburg Office of the British Council, Mr Kinnock, and his colleagues going as far as questioning by the Russian authorities requires our full attention. The charges levelled at the British Council are a link in the chain to which the cyber attacks against Estonia, the blockade of Polish food products and the radioactive attack in London also belong. In each case the Kremlin has innocently claimed that the incident was an isolated one.
Ladies and gentlemen, such a high number of isolated incidents points to a system. The Russian Minister for Foreign Affairs, Mr Lavrov, said explicitly last Thursday that the reform of Europe's security architecture is a priority in Russia's foreign policy for 2008. Russia wants to reform the European Union by paralysing our foreign policy and by squeezing us in an energy vice between the North Stream and the South Stream.
As we do not wish to become the undefended target of a strong Russian foreign policy, we must stand firm together in solidarity. We in the European Parliament must condemn the harassment of the British Council.
(RO) The free movement of goods is one of the cornerstones of the European Union. I would like to draw Parliament's attention to the situation of this fundamental principle in Romania. On accession, the Romanian Government decided to adopt a first registration fee for motor vehicles. The Government then announced its intention of discontinuing this fee which the Commission considers to be in breach of the acquis communautaire, in order to prevent the continuation of the infringement procedures opened against Romania. However, the Romanian authorities refuse to reimburse citizens for the fees they have already paid, although this obligation is enshrined in ECJ case law.
Mr President, ladies and gentlemen, the concept of European citizenship and equal rights for all European nationals will only be fully realised when all the Member States transpose and comply with the rights defined in the Treaty. I would like to inform you that I have started a written statement and I would like to ask you please to sign it, to avoid such situations occurring in the future.
(RO) The Lisbon Strategy expresses the EU's commitment to becoming the most competitive knowledge-based economy. The Lisbon Strategy objectives include increasing investment in research, the development of the information society and the creation of highly skilled jobs.
Unfortunately, woefully few Member States have invested 3% of their GDP in research. Two-thirds of these funds should come from the private sector. Today, when we are talking about reducing climate change, sustainable energy resources, greener vehicles, increasing the energy efficiency of various industries, switching to digital technology etc., investing in research should be one of our priorities. Unfortunately, despite the allocation of national or European funds to research, the link between basic research and the industrial application of its results is still very weak.
I call upon the European Commission to prepare a strategy and an action plan enabling all European citizens to benefit from the results of research. I am convinced that the development of applied research will lead to the creation of high-skilled jobs and the development of a knowledge-based economy.
(CS) Ladies and gentlemen, allow me to speak about a topic that is very important in terms of maintaining a variety of regional products and protecting traditional products, namely 'České pivo' (Czech beer).
It was this name, 'České pivo', that was published in the Official Journal of the European Union in the middle of January this year, together with a proposal to register it as a protected geographical designation.
'České pivo' is unique not only according to its consumers but also according to brewing industry experts and Commission officials. Due to the way in which the Czech brewing industry developed in the past, the types of malt and hops used and the brewing processes used have all given 'České pivo' a taste that is different from European beers such as Heineken or Stella Artois.
The Czech Republic was pressing for registration for more than three years. Long and exhausting negotiations culminated in publication in the Official Journal.
I would like to thank the officials of the European Commission as well as the Czech experts for their responsible approach to this matter. I believe that from now on nothing will prevent 'České pivo' from becoming a part of Europe's cultural heritage.
Mr President, I wanted to raise the issue of chronic obstructive pulmonary disease (COPD), a disease which by 2020 will be the third largest cause of death worldwide. COPD killed 2.7 million people in 2000. Up to three quarters of people with COPD have difficulty with simple tasks such as walking upstairs. COPD is associated with many other health problems, and smoking is not the only risk factor: environmental tobacco smoke and pollution are also linked to COPD. As the population ages, COPD will become a bigger problem. I urge colleagues to sign Written Declaration 0102/2007.
(HU) Mr President, I am speaking in my mother tongue, Hungarian. I cannot do that at home. I am delighted that it is possible here. In relation to the question of the Roma, it is the duty of all of us to ease the tensions that have recently built up between ethnicities and to stop the widespread anti-Roma sentiment. We must find an urgent solution to economic migration.
The EU Roma Strategy does, however, form a basis for working out a policy for new and traditional national minorities within the EU. Kosovo has reminded us again that the question of human and minority rights has become an international, European issue. We are responsible for what happens inside and outside the EU. Today, in one of our Member States, it is not Community rights but Community crimes that are being raked up. In Romania, the language law would deprive several hundreds of thousands of people of their nationality. We are mentioning this because we are all responsible for our countries, for our neighbours, and for the whole of Europe. This responsibility is not only present at elections, but it continues to be present in our everyday work, and in finding a reassuring solution to the Roma question. Thank you.
(SK) The situation in the Slovak Parliament is tense and unusual. A decision is to be made on the Lisbon Treaty but the opposition MPs do not intend to take part in the vote as a protest against an anti-democratic press law. This is surprising news but what is behind it?
Robert Fico's Government continues to adopt measures that contradict the basic principles of democracy and a state governed by law. The Prime Minister ignores the opposition and, as he has said himself on more than one occasion, the main opposition in his view is the media. The press law is restrictive and the way in which it curtails the freedom of speech and press freedom is unacceptable. This was highlighted not only by the Slovak Syndicate of Journalists but also by the OSCE; the latter even vigorously appealed to the Parliament to reject the controversial proposal.
On behalf of the vast majority of opposition MPs, I can say that we support the Lisbon Treaty and we regret that the Slovak opposition's means of protesting against such a shameful press law are restricted.
(SK) The European Parliament recognised the struggle for human rights in Cuba by awarding the Sakharov Prize to the Cuban dissident Oswald Payá Sardiñas in 2002 and to the Ladies in White in 2005; however, ladies and gentlemen, there is much more to solidarity.
The people of Cuba, who can only dream of freedom while being threatened by repression and imprisonment, need more than solidarity. The 'Damas de Blanco' need concrete help from the European Parliament today to free their husbands, opponents of the dictatorial regime, whose health has deteriorate due to inhumane conditions in prison and who risk dying in prison.
Mr President, I am asking you to help secure the release of 45-year-old Antonio Ramón Díaz Sánchez, who was sentenced to 27 years in jail in 2003. Antonio, whose family we have been supporting, and whom I have symbolically adopted along with my fellow Members Peter Šťastný and Milan Gaľa, is seriously ill and urgently needs help: without it he will succumb to his illness in prison.
(HU) Thank you very much, Mr President. Last week, here in Parliament, President Barroso presented the Commission's road map for bringing about the ambitious European reduction in carbon dioxide. The next day, the council of Trebišov in Slovakia unanimously rejected a plan to build a power plant that would emit 4 million tonnes of carbon dioxide every year, and against which there have been widespread protests for a year and a half, with petitions and fines on both sides of the border. We could say "Hurrah! Democracy, subsidiarity and civil courage work.” There is, however, another question here. How can it even occur to the Slovak Ministry of the Environment to support and recommend such a power plant? This suggests to me that some countries have still got lots of free carbon dioxide quotas from the Commission. I therefore call upon the Commission to review the grounds for the carbon dioxide quota awarded to Slovakia, because if the Slovak government is racking its brains about a giant coal-fired power plant using obsolete technology in 2008, it means that the Union's incentive system is not working. Thank you.
(SK) In its report published on 17 January 2008 the European Regulators Group states that since the European Parliament and the Council adopted the Directive on roaming on public mobile telephone networks within the Community roaming call charges have fallen and operators have not been attempting to compensate for their losses by increasing charges for other types of calls.
It was also found that when it comes to roaming calls, overcharging by EU mobile networks can be as much as 20% due to call tariffs: roaming calls are billed on a per minute basis. I appreciate the efforts of Commissioner Reding, who announced that the Commission would be looking to remedy this situation.
In my view, it is essential for the mobile operators to offer consumers roaming calls billed on a per second basis just as they do at national level. I further recommend that the document that is being prepared also address the cost of SMS and roaming data services.
Mr President, a wise December decision by the Commission to allow the import of Brazilian beef only from approved holdings envisaged by 1 February a positive list of approximately 300 farms, based on previous inspections by the Food and Veterinary Office.
Confusion is rife following a statement today by Commissioner Kyprianou that there would be a ban from this Friday, as the Brazilian authorities had presented a list of 2 600 farms, raising major doubt, so more time will be needed to check them out. But the Commissioner continued - and I am quoting - 'There is no positive list for the time being ... but, of course, this can change in the next few days'.
So, will there or will there not be a ban? Will the 300 or so FVO-inspected holdings form a de facto positive list, pending inspections of others? Why was there no press release today from a Kyprianou source? Our consumers and our farmers deserve clarification.
Mr President, could I bring to the attention of the House a very important report published yesterday by the Commission about the lives of over a million European people who live in institutions? These are people with a disability, and the conclusions are not very comfortable reading. The quality of life in these institutions varies greatly, and the dignity of the people who live there is not always guaranteed.
Institutional care is often of unacceptably poor quality. Can I ask people in the House to read their own country report, because it might just wake us all up? I know the situation in Bulgaria received media attention recently, and lots of us are concerned about that, but even in my own country we could make improvements there too.
It is not just about money. Services in the community are not more expensive than institutional care if we take into account the needs of the residents and the quality of their lives.
Lastly I will mention the Delta Centre that I visited in Carlow in Ireland just last week. It is a model of best practice for adults with a disability who can live in the community and visit this centre.
(RO) Mr President, the Roma issue is one that concerns the entire European Union, not Romania alone. The Union has made available significant funding to ensure the promotion of equal opportunities. Funds have been earmarked for the desegregation of Roma; however, problems still persist. I believe that the implementation of these European funds should be monitored, and in particular it is the sustainability of EU-funded projects that should be monitored.
Mentalities are hard to change. However, education plays an important part in changing mentalities. Therefore, I believe that additional funding is needed for intercultural education, cultural and artistic activities, sports events, "second-chance” education, healthcare education etc. leading to Roma integration in all European societies. I'd like to reiterate the need to monitor these programs, in particular their sustainability.
That is the end of the one-minute speech, which was a little longer than usual. I think it was the longest one-minute speech in the history of this Parliament. That had to happen one day.